                            1 Nicole Lovelock, Esq.
                              Nevada State Bar No. 11187
                            2 Justin C. Jones, Esq.
                              Nevada State Bar No. 8519
                            3 JONES LOVELOCK
                              400 S. 4th St., Ste. 500
                            4 Las Vegas, Nevada 89101
                              Telephone: (702) 805-8450
                            5 Fax: (702) 805-8451
                              Email: nlovelock@joneslovelock.com
                            6 Email: jjones@joneslovelock.com

                            7 Michael B. Mattingly
                              (Admitted to the Nevada Bar pro hac vice)
                            8 Michael W. Hawkins
                              (Admitted to the Nevada Bar pro hac vice)
                            9 DINSMORE & SHOHL LLP
                              255 East Fifth Street, Suite 1900
                           10 Cincinnati, Ohio 45202
                              Telephone: (513) 977-8397
                           11 Facsimile: (513) 977-8141
                              E-mail: Michael.mattingly@dinsmore.com
                           12 E-mail: Michael.hawkins@dinsmore.com
JONES LOVELOCK
400 S. 4th St., Ste. 500




                           13 Attorney for Defendant TRANSDEV NORTH AMERICA, INC.
 Las Vegas, NV89101




                           14

                           15                              UNITED STATES DISTRICT COURT
                           16                                    DISTRICT OF NEVADA
                           17 BEATRICE Y. SMITH,                            CASE NO. 2:18-cv-01871-RFB-PAL
                           18                       Plaintiff,
                                                                           STIPULATION TO DISMISS WITH
                           19 v.                                           PREJUDICE ALL CLAIMS AND ALL
                                                                           DEFENDANTS
                           20 TRANSDEV NORTH AMERICA, INC.,
                              ET AL.,                                      AND ORDER THEREON
                           21
                                            Defendants.
                           22

                           23 / / /

                           24 / / /

                           25

                           26

                           27

                           28
                            1         Pursuant to 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff, by and through

                            2 her counsel of record, and Defendants, by and through their counsel of record, hereby stipulate and

                            3 agree that all of Plaintiff’s claims against Defendants in the above-captioned action are dismissed

                            4 with prejudice, with each party to bear their own costs and fees.

                            5   Dated this 18th day of January, 2019.        Dated this 18th day of January, 2019.

                            6
                                /s/ Adam Ross Fulton                         /s/ Nicole Lovelock________________
                            7   Adam Ross Fulton (11572)                     Nicole Lovelock (11187)
                                Jared B. Jennings (7762)                     Justin C. Jones (8519)
                            8   Tod R. Dubow (7323)                          JONES LOVELOCK
                                Jennings & Fulton, LTD.                      400 S. 4th St., Ste. 500
                            9                                                Las Vegas, Nevada 89101
                                2580 Sorrel Street                           Telephone: (702) 805-8450
                           10   Las Vegas, NV 89146                          Fax: (702) 805-8451
                                Telephone: 702-979-3565                      Email: nlovelock@joneslovelock.com
                           11   Fax: 702-362-2060                            Email: jjones@joneslovelock.com
                                Email: afulton@jfnvlaw.com
                           12   Email: jjennings@jfnvlaw.com                 Michael Wesley Hawkins (pro hac vice)
                                                                             Michael B. Mattingly (pro hac vice)
                                Email: tdubow@jfnvlaw.com
JONES LOVELOCK
400 S. 4th St., Ste. 500




                           13                                                DINSMORE & SHOHL LLP
 Las Vegas, NV89101




                                                                             255 East Fifth Street, Suite 1900
                           14   Attorneys for Plaintiff                      Cincinnati, OH 45202
                                                                             Telephone: 513-977-8200
                           15                                                Fax: 513-977-8141
                                                                             Email: michael.hawkins@dinsmore.com
                           16                                                Email: michael.mattingly@dinsmore.com

                           17                                                Attorneys for Defendants

                           18

                           19                                                ORDER
                           20                                               IT IS SO ORDERED:
                           21

                           22                                               ________________________________
                                                                            UNITED STATES DISTRICT JUDGE
                                                                            RICHARD F. BOULWARE, II
                           23                                               DATED: STATES DISTRICT JUDGE
                                                                            UNITED
                           24                                                DATED this 22nd day of January, 2019.
                           25

                           26

                           27

                           28


                                                                                 2
